Title: To Benjamin Franklin from Francis Coffyn, 16 May 1782
From: Coffyn, Francis
To: Franklin, Benjamin


Monsieur
Dunkerque ce 16 may 1782.
J’ai l’honneur de vous ecrire la presente laquelle vous sera remise par les nommés William Stevenson Et George Cabot tous deux matelots Americains pris sur differens navires et conduits en Angletterre d’ou ils se sont sauvés des prisons, et sont arrivés ici manquant de tout, comme ils cherchent a retourner en leur patrie, je leurs ai fourni pour le Compte de votre Excellance une Somme de £.120—pour payer les frais de leur route Suivant leur double reçû.
J’ai l’honneur d’etre tres respectueusement Monsieur Votre tres humble & tres obeissant Serviteur
F. Coffyn
 
Addressed: A Son / Excellence Monsieur B. Franklin / Ministre plénipotentiaire des Etats unis / de l’amerique Septentrionale a la cour / de france / a Passi pres Paris
Notation: Coffyn 16. May 1782
